DETAILED CORRESPONDENCE
This detailed action is in response to the amendments and arguments filed on 12/29/2021, and any subsequent filings.
Notations “C_L_”; “P_L_”; and “Pg_Pr_” are used to indicate “column_lines_”; “page_lines_”; and “page_paragraph_”, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-7, 9-11 stand rejected. Claim 8 is cancelled. Claims 1-7, 9-11 are pending.

Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 12/29/2021, with respect to the rejection(s) of amended claim(s) 1-7, 11 under 103(a) have been fully considered and are persuasive. The rejection of Liu, Ayala, Yano, and Ramzan are withdrawn as they are no longer applicable to the currently amended claims.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art references.

Applicant’s arguments, see Arguments/Remarks, filed 12/29/2021, with respect to the rejection(s) of claim(s) 10 under 102(a)(1) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art references and a different interpretation of the previously applied references.

Applicant’s arguments, see Arguments/Remarks, filed 12/29/2021, with respect to the rejection(s) of amended claim(s) 9 under 103(a) have been fully considered and are persuasive. The rejection of Liu,  of the previously applied references.

Applicant’s arguments, see Arguments/Remarks, filed 12/29/2011, with respect to 112(a) rejections and specification objections have been fully considered and are persuasive.  The 112(a) rejections and specification objections has been withdrawn. 

Applicant's arguments filed 12/29/2011 have been fully considered but they are not persuasive. Applicant argues on Pg14Pr2 that Yano does not disclose the claimed limitation of transmitting light through the ion exchange resin column. The Examiner respectfully disagrees. Applicant’s claims indicate that the light source is transmitted through the ion exchange resin column (claim 1 line 18-19), while Yano indicates in Pr. 226 that there is a light-emitting device 312 that illuminates light through a window 311 and into the ion-exchange resin, with a photodetector 312 that receives the reflected light from the ion-exchange resin. The Examiner notes that the light emitting through the window has to contact the ion exchange resin by traveling into the column and through ion exchange resin.  The light reflected off the resin that is inside the column must then travel back out of the column through the resin. Furthermore, there is no indication that claimed light source and light detector must be on opposing sides of the ion exchange column.

Response to Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Claim 2 line 3-4 recites “according to a volume change of the ion exchange resin.” It is unclear if the change in volume of the ion exchange resin is a different or same change in volume that is recited in claim 1.
Dependent claims not recited above require all of the elements of the claims they depend upon. As such, they are also rejected for the same reasons set forth in the independent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US2009/0211980; hereinafter “Liu”) in view of Ayala et al. (US2007/0295665; hereinafter “Ayala”), Tokita et al. (US2010/0032380; hereinafter “Tokita”), (Yano et al. (US2007/0273868; hereinafter “Yano”), and Ramzan et al. (NPL Performance analysis of cation and anion exchangers in water treatment plant: an industrial case study; hereinafter “Ramzan”).
Applicant’s claims are directed towards an apparatus. 
Regarding claims 1-7, 11; Liu discloses a suppressor system comprising: 
A) a suppressor having an eluent flow path through which an eluent flows and a suppression solution flow path through which a suppression solution flows, the eluent flow path and the suppression solution flow path being provided so as to be separated by an ion exchange membrane (See Liu Fig. 1-5, par. [20, 25-26]; eluent from column 10 flows through suppressor 12 which further has an effluent flow. There is an ion exchange membrane 26 that separates the detector effluent flow channel 24 from the chromatographic separation effluent flow channel 28); 
B) a circulation flow path that connects an inlet and an outlet of the suppression solution flow path of the suppressor to circulate the suppression solution (See Liu Fig. 1-5; the flow path from the effluent leaving suppressor 12, can cycle around into the inlet of the suppressor); 
C) an ion exchange resin column provided on the circulation flow path and including a resin accommodation unit through which the suppression solution flowing out of the suppressor flows and an ion exchange resin, which is acidic or alkaline, accommodated in the resin accommodation unit (See Liu Fig. 1-5, par. [26, 34]; ion exchange resin columns 32 or 44, and can further contain acidic cation exchange material (i.e. resin in the form of the cation) or strongly basic cation exchange material (i.e. resin in the form of the anion). Par. [33]; ion trap column 23 is placed in line 22 and is packed with anion exchange resin or cation exchange resin to remove positive or negative charges.)
E) wherein the ion exchange resin column has a longitudinal direction (See Liu Fig. 1; suppressor 12 contains a longitudinal direction horizontally). 
Liu does not disclose D) a life detector configured to determine a breakthrough point of the ion exchange resin in the ion exchange resin column, wherein the life detector includes, F) a light source for irradiating light from a direction across the longitudinal direction of the ion exchange resin column toward the ion exchange resin, and G) a light detector for detecting light from the light source transmitted through the ion exchange resin column, and H) wherein the life detector is configured to detect a volume change of the ion exchange resin in the longitudinal direction, which occurs when ion exchange resin reaches the breakthrough point, based on whether an output signal of the light detector exceeds a predetermined threshold or based on whether the output signal of the light detector is below a predetermined threshold.
Ayala relates to the prior art by disclosing an ion exchange resin (See Ayala Pr. 11-12, 37, 31; Fig. 2-3, 6; ion exchange resin 100). The ion exchange resin further utilizes D) a life detector configured to determine a breakthrough point of the ion exchange resin in the ion exchange resin column, wherein the life detector includes (See Ayala claim 22; Pr. 11-12; controller receive a signal indicative of the hardness in the flow of water from the sensor and output a value indicative of the degree of hardness removed. Comparator receives a signal indicative of a capacity of ion exchange on a resin surface in order to output a regeneration command. Pr. 33; regeneration command is issued when the total degree of hardness removed by the water softener reaches the capacity of ion exchange on the resin surface. [breakthrough point is where the resin has reached its maximum capacity and no further ions are removed from the liquid phase])), F) a light source for irradiating light from a direction across the longitudinal direction of the ion exchange resin column toward the ion exchange resin (See Ayala Pr. 11-12, 31; ion exchange resin 100. Pr. 25-26; Fig. 2, 6; sensor 16 has a light source 18 that shines direct light 20 onto the sensing element 22 is directed to a photodetector 28), and G) a light detector for detecting light from the light source transmitted (See Ayala Pr. 11-12, 31; ion exchange resin 100. Pr. 25-26; Fig. 2, 6; sensor 16 has a light source 18 that shines direct light 20 onto the sensing element 22 is directed to a photodetector 28. Pr. 11; light is directed through the substrate and the sensing element. Claim 22.), and H) wherein the life detector is configured to detect a volume change of the ion exchange resin in the longitudinal direction, which occurs when ion exchange resin reaches the breakthrough point, based on whether the output signal of the light detector is (See Ayala claim 22; Pr. 11-12; controller receive a signal indicative of the hardness in the flow of water from the sensor and output a value indicative of the degree of hardness removed. Comparator receives a signal indicative of a capacity of ion exchange on a resin surface in order to output a regeneration command. Pr. 33; regeneration command is issued when the total degree of hardness removed by the water softener reaches the capacity of ion exchange on the resin surface).
Tokita relates to the prior art by disclosing an ion-exchange resin tower (Tokita abstract), and further discloses a volume change of the ion exchange resin in the longitudinal direction via an ion-exchange resin 104 is contracted and swollen due to adsorption and desorption of an anion or a cation (Tokita Pr. 10; Fig. 12; interface level 104a is raised and lowered in the ion exchange resin tower 102a).
Yano is related to Liu by also being an optical measurement apparatus that is utilized with an ion-exchange resin for measuring the concentration of components in the fluid with higher accuracy (See Yano par. [24-25]). The optical measurement apparatus further utilizes a color checking device with a light-emitting device 312 that illuminates light through a window 311 and into the ion-exchange resin, and a photodetector 312 that receives the reflected light from the ion-exchange resin. The detected signal from the photodetector is checked at intervals in order to determine if the ion-exchange resin needs to be replaced (i.e. the lifespan) (See Yano par. [226]; Fig. 19-21; It is interpreted that that light emitting through the window has to contact the ion exchange resin by traveling into the column and through ion exchange resin.  The light must then travel back out of the column.). Yano further indicates that the optical measurement apparatus is further utilized to determine if the ion-exchange resin needs to be regenerated, thus providing a more effective system (See Yano par. [44-45]; control section makes a determination, based on the monitoring of the measurement result, as to the degree which the ion-exchange resin has been regenerated with the regenerating solution). Additionally, Yano indicates that if a resin is utilized that changes color when its ion-exchange ability drops or is lost, it may be visually checked to determine when the ion-exchange resin cartridge needs to be replaced (See Yano par. [225]). 
Ramzan relates to the prior art by disclosing a cation and anion exchangers in water treatment (See Ramzan abstract, introduction). Ramzan further indicates that anion resins are susceptible to fouling by organics in makeup water. Most surface organics are hydrophobic, as are many strong base anions; as a result, the adsorptive forces are strong, and irreversible fouling is likely. Soluble organics can readily block (See Ramzan Pg1C2 Theoretical fundamentals – Pg2C1; i.e. when an anion resin is utilized for cation analysis [i.e. adsorbing cations], the effluent quality is poor with respect to silica, or that the effluent did not contain a lot of silica (below the predetermined threshold). Conversely, in cation resin, for the anion analysis, there is a leakage of silica ion due to a salt splitting reaction releasing caustic soda (there is an excess of silica)). Ramzan further indicates that the analysis of cation and anion exchangers is done by plotting the breakthrough curves of ions being exchanged, which allows for evaluation of the columns and analyzing and determining probable causes of decrease in operating column utilization (i.e. identifying the issues and optimizing the column’s utilization) (See Ramzan Pg1C2Pr2).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Liu’s system that contains and utilizes an ion-exchange resin with Ayala’s light source and photodetector to detect when the capacity of the ion exchange has been reached and to initiate a regeneration command to regenerate the ion exchange, with Tokita’s understanding that an ion exchange resin can contract or swell during adsorption and desorption of an anion or cation (Tokita Pr. 10; Fig. 12; a volume change of the ion exchange resin in the longitudinal direction via an ion-exchange resin 104 is contracted and swollen due to adsorption and desorption of an anion or a cation). Since Yano suggests that as the ion-exchange resin is used, the color of the resin changes indicating the ion-exchange’s usefulness or ability, and thus indicating when the resin needs to be replaced (See Yano par. [225-226]), and Ramzan suggests that utilizing breakthrough curves by plotting analyzing will allow for evaluation of the cation and anion exchangers in order to identify probable causes of decrease in column operation (See Ramzan Pg1C2Pr2). Furthermore, since the measurements can be utilized to determine whether or not the ion-exchange resin needs to be regenerated or replaced, it provides a more effective system (See Yano par. [44-45] control section makes a determination, based on the monitoring of the measurement result, as to the degree which the ion-exchange resin has been regenerated with the regenerating solution). 
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section. 
Additional Disclosures Included:
Claim 2: The suppressor system as recited in claim 1, wherein, a light transmitting portion that changes in optical transparency according to a volume change of the ion exchange resin in the resin accommodation unit is provided at an upper end portion of the resin accommodation unit of the ion exchange resin column (See Yano Fig. 19, par. [226]; photodetector 313 that checks the color of the ion-exchange resin based on the detection signal. The color of the ion-exchange resin can be checked by analyzing the spectrum of the light received by the photodetector.), and the light source is arranged so as to irradiate light toward the light transmitting portion of the ion exchange resin column See Yano Fig. 19, par. [226]; photodetector 313 that checks the color of the ion-exchange resin based on the detection signal, with ion exchange resin cartridge 310 can have a light-emitting device 312 that emits lights through the ion-exchange resin. ).
Claim 3: The suppressor system as recited in claim 1, wherein the ion exchange resin is a strong acidic cation exchange resin which decreases in volume due to adsorption of a cation, and the life detector determines the breakthrough point of the ion exchange resin based on whether the output signal of the light detector is below the predetermined threshold (See Liu Fig. 1-5, par. [26, 34]; ion exchange resin columns 32 or 44, and can further contain acidic cation exchange material (i.e. resin in the form of the cation) or strongly basic cation exchange material (i.e. resin in the form of the anion). Par. [33]; ion trap column 23 is placed in line 22 and is packed with anion exchange resin or cation exchange resin to remove positive or negative charges. Furthermore, the resin must be regenerated – meaning the resin has absorbed the appropriate ions in the fluid. See Yano Fig. 19, par. [226]; photodetector 313 that checks the color of the ion-exchange resin based on the detection signal. The color of the ion-exchange resin can be checked by analyzing the spectrum of the light received by the photodetector. Additionally, See Ayala claim 22; Pr. 11-12; controller receive a signal indicative of the hardness in the flow of water from the sensor and output a value indicative of the degree of hardness removed. Comparator receives a signal indicative of a capacity of ion exchange on a resin surface in order to output a regeneration command. Pr. 33; regeneration command is issued when the total degree of hardness removed by the water softener reaches the capacity of ion exchange on the resin surface. [breakthrough point is where the resin has reached its maximum capacity and no further ions are removed from the liquid phase]))
Claim 4: The suppressor system as recited in claim 2, wherein the ion exchange resin is a weak alkaline anion exchange resin which increases in volume due to adsorption of an anion, and the life detector determines the breakthrough point of the ion exchange resin based on whether the output signal of the light detector exceeds the predetermined threshold (See Liu Fig. 1-5, par. [26, 34]; ion exchange resin columns 32 or 44, and can further contain acidic cation exchange material (i.e. resin in the form of the cation) or strongly basic cation exchange material (i.e. resin in the form of the anion). Par. [33]; ion trap column 23 is placed in line 22 and is packed with anion exchange resin or cation exchange resin to remove positive or negative charges. Furthermore, the resin must be regenerated – meaning the resin has absorbed the appropriate ions in the fluid. See Yano Fig. 19, par. [226]; photodetector 313 that checks the color of the ion-exchange resin based on the detection signal. The color of the ion-exchange resin can be checked by analyzing the spectrum of the light received by the photodetector. See Ayala claim 22; Pr. 11-12; controller receive a signal indicative of the hardness in the flow of water from the sensor and output a value indicative of the degree of hardness removed. Comparator receives a signal indicative of a capacity of ion exchange on a resin surface in order to output a regeneration command. Pr. 33; regeneration command is issued when the total degree of hardness removed by the water softener reaches the capacity of ion exchange on the resin surface. [breakthrough point is where the resin has reached its maximum capacity and no further ions are removed from the liquid phase])).
Claim 5: The suppressor system as recited in claim 2, wherein the light source is arranged so as to irradiate the light in a horizontal direction to a position lower from an upper end portion of the resin accommodation unit by about 50% of a maximum amount of displacement of an upper end portion of the ion exchange resin (See Yano Fig. 1-5; the light source 21 irradiates light horizontally and is below the upper end of the resin 3.).
Claim 6: The suppressor system as recited in claim 2, wherein a diameter of a light flux of the light irradiated from the light source to the resin accommodation unit is 0.5% or less of a length of the resin accommodation unit (See Liu claim 28; UV light. Par. [47, 66, 80]; tubing contains a diameter, however the diameter of the light is less).
Claim 7: The suppressor system as recited in claim 1, wherein the life detector includes a suppression solution measurement unit for measuring conductivity or pH of a liquid flowing out of the ion (See Liu Fig. 1, par. [26, 33]; effluent flow channels may be supplied with the detector effluent from conductivity sensor 14) and is configured to determine the breakthrough point of the ion exchange resin based on a change in conductivity or pH measured by the suppression solution measurement unit (See Yano par. [78]; the optical measurement apparatus can apply an electric field, the pH can be adjusted and the interfering substances can be adsorbed onto the ion-exchange resin for removal, thus accomplishing the regeneration of the ion-exchange resin. See Liu par. [74, 79]; suppressed effluent liquid containing separated anion passes through conductivity cell, in which the conductivity of the separated anions are detected. Thus for analysis the feed stream in the inlet section 256a is compared to the outlet section 256b. The inline has a value, and is further compared to the feed stream that exits the packed resin bed and is measured by the electrode 264. See Ayala claim 22; Pr. 11-12; controller receive a signal indicative of the hardness in the flow of water from the sensor and output a value indicative of the degree of hardness removed. Comparator receives a signal indicative of a capacity of ion exchange on a resin surface in order to output a regeneration command. Pr. 33; regeneration command is issued when the total degree of hardness removed by the water softener reaches the capacity of ion exchange on the resin surface. [breakthrough point is where the resin has reached its maximum capacity and no further ions are removed from the liquid phase])).
Claim 11: The suppressor system as recited in claim 1, wherein: in a case where the ion exchange resin column is used for a cation analysis, the life detector is configured to determine the breakthrough point of the ion exchange resin based on whether the output signal of the light detector is below the predetermined threshold, and in a case where the ion exchange resin column is used for an anion analysis, the life detector is configured to determine the breakthrough point of the ion exchange resin based on whether the output signal of the light detector exceeds the predetermined threshold (See Ramzan Pg1C2 Theoretical fundamentals – Pg2C1; anion resins are susceptible to fouling by organics in makeup water. Most surface organics are hydrophobic, as are many strong base anions; as a result, the adsorptive forces are strong, and irreversible fouling is likely. Soluble organics can readily block the exchange sites, resulting in poor effluent quality. (i.e. when an anion resin is utilized for cation analysis [i.e. adsorbing cations], the effluent quality is poor with respect to silica, or that the effluent did not contain a lot of silica (below the predetermined threshold). Conversely, in cation resin, for the anion analysis, there is a leakage of silica ion due to a salt splitting reaction releasing caustic soda (there is an excess of silica))). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US2009/0211980; hereinafter “Liu”) in view of Ayala et al. (US2007/0295665; hereinafter “Ayala”), Yano et al. (US2007/0273868; hereinafter “Yano”), and Ramzan et al. (NPL Performance analysis of cation and anion exchangers in water treatment plant: an industrial case study; hereinafter “Ramzan”).	
Applicant’s claims are directed towards an apparatus. 
Regarding claim 9; Liu discloses a suppressor system comprising: 
A) a suppressor having an eluent flow path through which an eluent flows and a suppression solution flow path through which a suppression solution flows, the eluent flow path and the suppression solution flow path being provided so as to be separated by an ion exchange membrane (See Liu Fig. 1-5, par. [20, 25-26]; eluent from column 10 flows through suppressor 12 which further has an effluent flow. There is an ion exchange membrane 26 that separates the detector effluent flow channel 24 from the chromatographic separation effluent flow channel 28); 
B) a circulation flow path that connects an inlet and an outlet of the suppression solution flow path of the suppressor to circulate the suppression solution (See Liu Fig. 1-5; the flow path from the effluent leaving suppressor 12, can cycle around into the inlet of the suppressor); 
C) an ion exchange resin column provided on the circulation flow path and including a resin accommodation unit through which the suppression solution flowing out of the suppressor flows and an ion exchange resin, which is acidic or alkaline, accommodated in the resin accommodation unit (See Liu Fig. 1-5, par. [26, 34]; ion exchange resin columns 32 or 44, and can further contain acidic cation exchange material (i.e. resin in the form of the cation) or strongly basic cation exchange material (i.e. resin in the form of the anion). Par. [33]; ion trap column 23 is placed in line 22 and is packed with anion exchange resin or cation exchange resin to remove positive or negative charges.); and 
E) wherein the system includes a suppression solution measurement unit for measuring conductivity or pH of a liquid flowing out of the ion exchange resin column (See Liu Fig. 1, par. [26, 33]; effluent flow channels may be supplied with the detector effluent from conductivity sensor 14) and is configured to determine the breakthrough point of the ion exchange resin based on a change in conductivity or pH measured by the suppression solution measurement unit (See Yano par. [78]; the optical measurement apparatus can apply an electric field, the pH can be adjusted and the interfering substances can be adsorbed onto the ion-exchange resin for removal, thus accomplishing the regeneration of the ion-exchange resin. See Liu par. [74, 79]; suppressed effluent liquid containing separated anion passes through conductivity cell, in which the conductivity of the separated anions are detected. Thus for analysis the feed stream in the inlet section 256a is compared to the outlet section 256b. The inline has a value, and is further compared to the feed stream that exits the packed resin bed and is measured by the electrode 264).
Liu does not disclose D) a life detector configured to determine a breakthrough point of the ion exchange resin in the ion exchange resin column.
Ayala relates to the prior art by disclosing an ion exchange resin (See Ayala Pr. 11-12, 37, 31; Fig. 2-3, 6; ion exchange resin 100). The ion exchange resin further utilizes D) a life detector configured to determine a breakthrough point of the ion exchange resin in the ion exchange resin column (See Ayala claim 22; Pr. 11-12; controller receive a signal indicative of the hardness in the flow of water from the sensor and output a value indicative of the degree of hardness removed. Comparator receives a signal indicative of a capacity of ion exchange on a resin surface in order to output a regeneration command. Pr. 33; regeneration command is issued when the total degree of hardness removed by the water softener reaches the capacity of ion exchange on the resin surface. [breakthrough point is where the resin has reached its maximum capacity and no further ions are removed from the liquid phase]))
Yano is related to the prior art by also being an optical measurement apparatus that is utilized with an ion-exchange resin for measuring the concentration of components in the fluid with higher accuracy (See Yano par. [24-25]); and discloses D) a life detector configured to determine a life of the ion exchange resin in the ion exchange resin column (See Yano par. [44-45, 226]; control section makes a determination, based on the monitoring of the measurement result, as to the degree which the ion-exchange resin has been regenerated with the regenerating solution. The color of the ion-exchange resin can be checked by analyzing the spectrum of the light received by the photodetector.). The optical measurement apparatus further utilizes a color checking device with a light-emitting device 312 that illuminates light through a (See Yano par. [226]; Fig. 19-21; It is interpreted that that light emitting through the window has to contact the ion exchange resin by traveling into the column and through ion exchange resin.  The light must then travel back out of the column.). Yano further indicates that the optical measurement apparatus is further utilized to determine if the ion-exchange resin needs to be regenerated, thus providing a more effective system (See Yano par. [44-45]; control section makes a determination, based on the monitoring of the measurement result, as to the degree which the ion-exchange resin has been regenerated with the regenerating solution). Additionally, Yano indicates that if a resin is utilized that changes color when its ion-exchange ability drops or is lost, it may be visually checked to determine when the ion-exchange resin cartridge needs to be replaced (See Yano par. [225]).
Ramzan relates to the prior art by disclosing a cation and anion exchangers in water treatment (See Ramzan abstract, introduction). Ramzan further indicates that anion resins are susceptible to fouling by organics in makeup water. Most surface organics are hydrophobic, as are many strong base anions; as a result, the adsorptive forces are strong, and irreversible fouling is likely. Soluble organics can readily block the exchange sites, resulting in poor effluent quality (See Ramzan Pg1C2 Theoretical fundamentals – Pg2C1; i.e. when an anion resin is utilized for cation analysis [i.e. adsorbing cations], the effluent quality is poor with respect to silica, or that the effluent did not contain a lot of silica (below the predetermined threshold). Conversely, in cation resin, for the anion analysis, there is a leakage of silica ion due to a salt splitting reaction releasing caustic soda (there is an excess of silica)). Ramzan further indicates that the analysis of cation and anion exchangers is done by plotting the breakthrough curves of ions being exchanged, which allows for evaluation of the columns and analyzing and determining probable causes of decrease in operating column utilization (i.e. identifying the issues and optimizing the column’s utilization) (See Ramzan Pg1C2Pr2).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Liu’s system that contains and utilizes an ion-exchange resin with Ayala’s light source and photodetector with Yano’s optical measurement apparatus that emits a light through the ion (See Yano par. [226]; Fig. 19-21; It is interpreted that that light emitting through the window has to contact the ion exchange resin by traveling into the column and through ion exchange resin.  The light must then travel back out of the column.) and determines if the ion-exchange resin needs to be replaced, since Yano suggests that as the ion-exchange resin is used, the color of the resin changes indicating the ion-exchange’s usefulness or ability, and thus indicating when the resin needs to be replaced (See Yano par. [225-226]), and Ramzan suggests that utilizing breakthrough curves by plotting analyzing will allow for evaluation of the cation and anion exchangers in order to identify probable causes of decrease in column operation (See Ramzan Pg1C2Pr2). Furthermore, since the measurements can be utilized to determine whether or not the ion-exchange resin needs to be regenerated or replaced, it provides a more effective system (See Yano par. [44-45] control section makes a determination, based on the monitoring of the measurement result, as to the degree which the ion-exchange resin has been regenerated with the regenerating solution).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ayala et al. (US2007/0295665; hereinafter “Ayala”), Yano et al. (US2007/0273868; hereinafter “Yano”), and Ramzan et al. (NPL Performance analysis of cation and anion exchangers in water treatment plant: an industrial case study; hereinafter “Ramzan”).
Applicant’s claims are directed towards a method. 
Regarding claim 10;  Ayala discloses a method for determining a breakthrough point of an ion exchange resin in an ion exchange resin column, comprising: 
A) irradiating light from a direction across a longitudinal direction of the ion exchange resin column, which includes a resin accommodation unit in which the ion exchange resin is accommodated, toward the ion exchange resin (See Ayala Pr. 11-12, 31; ion exchange resin 100. Pr. 25-26; Fig. 2, 6; sensor 16 has a light source 18 that shines direct light 20 onto the sensing element 22 is directed to a photodetector 28); 
B) detecting light transmitted into the ion exchange resin column by a light detector (See Ayala Pr. 11-12, 31; ion exchange resin 100. Pr. 25-26; Fig. 2, 6; sensor 16 has a light source 18 that shines direct light 20 onto the sensing element 22 is directed to a photodetector 28. Pr. 11; light is directed through the substrate and the sensing element. Claim 22.)
C) determining a breakthrough point of the ion exchange resin in the ion exchange resin column based on whether an output signal of the light detector exceeds a predetermined threshold or based on whether the output signal of the light detector is below a predetermined threshold (See Ayala claim 22; Pr. 11-12; controller receive a signal indicative of the hardness in the flow of water from the sensor and output a value indicative of the degree of hardness removed. Comparator receives a signal indicative of a capacity of ion exchange on a resin surface in order to output a regeneration command. Pr. 33; regeneration command is issued when the total degree of hardness removed by the water softener reaches the capacity of ion exchange on the resin surface. [breakthrough point is where the resin has reached its maximum capacity and no further ions are removed from the liquid phase])); and 
D) determining the breakthrough point of the ion exchange resin based on the light transmitted into the ion exchange resin column (See Ayala claim 22; Pr. 11-12; the light detector receives the transmitted light and generates a signal representative of selective wavelengths of light. The controller receives a signal indicative of the capacity of ion exchange on a resin surface. The comparator then compares the signal from the controller regarding the capacity of ion exchange on the resin).
Ayala does not disclose the light traveling through the ion exchange resin column.
Yano is related to Liu by also being an optical measurement apparatus that is utilized with an ion-exchange resin for measuring the concentration of components in the fluid with higher accuracy (See Yano par. [24-25]). The optical measurement apparatus further utilizes a color checking device with a light-emitting device 312 that illuminates light through a window 311 and into the ion-exchange resin, and a photodetector 312 that receives the reflected light from the ion-exchange resin. The detected signal from the photodetector is checked at intervals in order to determine if the ion-exchange resin needs to be replaced (i.e. the lifespan) (See Yano par. [226]; Fig. 19-21; It is interpreted that that light emitting through the window has to contact the ion exchange resin by traveling into the column and through ion exchange resin.  The light must then travel back out of the column.). Yano further indicates that the optical measurement apparatus is further utilized to determine if the ion-exchange resin needs to be regenerated, thus providing a more effective system (See Yano par. [44-45]; control section makes a determination, based on the monitoring of the measurement result, as to the degree which the ion-exchange resin has been regenerated with the regenerating solution). Additionally, Yano indicates that if a resin is utilized that (See Yano par. [225]). 
Ramzan relates to the prior art by disclosing a cation and anion exchangers in water treatment (See Ramzan abstract, introduction). Ramzan further indicates that anion resins are susceptible to fouling by organics in makeup water. Most surface organics are hydrophobic, as are many strong base anions; as a result, the adsorptive forces are strong, and irreversible fouling is likely. Soluble organics can readily block the exchange sites, resulting in poor effluent quality (See Ramzan Pg1C2 Theoretical fundamentals – Pg2C1; i.e. when an anion resin is utilized for cation analysis [i.e. adsorbing cations], the effluent quality is poor with respect to silica, or that the effluent did not contain a lot of silica (below the predetermined threshold). Conversely, in cation resin, for the anion analysis, there is a leakage of silica ion due to a salt splitting reaction releasing caustic soda (there is an excess of silica)). Ramzan further indicates that the analysis of cation and anion exchangers is done by plotting the breakthrough curves of ions being exchanged, which allows for evaluation of the columns and analyzing and determining probable causes of decrease in operating column utilization (i.e. identifying the issues and optimizing the column’s utilization) (See Ramzan Pg1C2Pr2).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Ayala’s system that contains a light source and photodetector, with Yano’s optical measurement apparatus that emits a light through the ion exchange resin (See Yano par. [226]; Fig. 19-21; It is interpreted that that light emitting through the window has to contact the ion exchange resin by traveling into the column and through ion exchange resin.  The light must then travel back out of the column.) and determines if the ion-exchange resin needs to be replaced, since Yano suggests that as the ion-exchange resin is used, the color of the resin changes indicating the ion-exchange’s usefulness or ability, and thus indicating when the resin needs to be replaced (See Yano par. [225-226]), and Ramzan suggests that utilizing breakthrough curves by plotting analyzing will allow for evaluation of the cation and anion exchangers in order to identify probable causes of decrease in column operation (See Ramzan Pg1C2Pr2). Furthermore, since the measurements can be utilized to determine whether or not the ion-exchange resin needs to be regenerated or replaced, it provides a more effective system (See Yano par. [44-45] control section makes a determination, based on the monitoring of the measurement result, as to the degree which the ion-exchange resin has been regenerated with the regenerating solution). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Srinivasan (US2014/0332387) – suppressor in an ion chromatography system.
Wang (NPL – The design for ion exchange column) – general information regarding the ion exchange column design, and the breakthrough points.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Donovan Bui-Huynh/Examiner, Art Unit 1779       

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779